Judgment, Supreme Court, Bronx County (Alan J. Saks, J.), entered December 5, 1990, pursuant to an order of the same court, dated November 29, 1990, which granted petitioner’s application to confirm an arbitration award, and denied respondent’s cross-motion to *559vacate or modify such award, unanimously affirmed, with costs.
There is no merit to respondent’s contention that the arbitrator’s interpretation of the contract is irrational. An arbitrator’s interpretation of the parties’ contract is not subject to judicial challenge "even where 'the apparent, or even the plain, meaning of the words’ of the contract has been disregarded” (Maross Constr. v Central N. Y. Regional Transp. Auth., 66 NY2d 341, 346, quoting Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 582). The reference in the contract to price per square foot is ambiguous, and, particularly in view of numerous other references to the "Contract Sum”, an interpretation of this contract as one calling for a payment in a lump sum cannot be considered "completely irrational” (Matter of Kingsley v Redevco Corp., 97 AD2d 364, 365, affd 61 NY2d 714). Concur—Sullivan, J. R, Milonas, Kupferman, Ross and Smith, JJ.